          Case 1:19-cv-03836-RJL Document 27 Filed 01/13/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



FEDERAL TRADE COMMISSION

                              Plaintiff,
                 v.                                   Civil Action No. 19-3836 (RJL)

POST HOLDINGS, INC. and
TREEHOUSE FOODS, INC.,

                              Defendants.



               JOINT MOTION FOR ORDER DISMISSING COMPLAINT

       Plaintiff Federal Trade Commission jointly moves with Defendants, Post Holdings, Inc.

and TreeHouse Foods, Inc., to dismiss the complaint for preliminary injunction in the above-

captioned matter. On January 13, 2020, Defendants publicly announced that they are

abandoning Post Holdings, Inc.’s proposed acquisition of TreeHouse Foods, Inc.’s ready-to-eat

cereal assets. The complaint in this action is now moot, because there is no proposed acquisition

to enjoin. Accordingly, the parties respectfully request that the Court dismiss the complaint

without prejudice.




                                                1
         Case 1:19-cv-03836-RJL Document 27 Filed 01/13/20 Page 2 of 4




Dated: January 13, 2020

Respectfully submitted,

/s/ Jennifer Milici                         /s/ Kenneth S. Reinker, Esq.
Jennifer Milici                             George S. Cary, Esq.
Melissa C. Hill                             Jeremy Calsyn, Esq.
Rohan Pai                                   Kenneth S. Reinker, Esq.
Jonathan Lasken                             Alexis Lazda, Esq.
Federal Trade Commission                    Cleary Gottlieb Steen & Hamilton LLP
Bureau of Competition                       2112 Pennsylvania Avenue, NW
600 Pennsylvania Avenue, NW                 Washington, DC 20037-3229
Washington, DC 20580                        Telephone: (202) 974-1500
Telephone: (202) 326-2912                   gcary@cgsh.com
Email: jmilici@ftc.gov                      jcalsyn@cgsh.com
                                            kreinker@cgsh.com
                                            alazda@cgsh.com
Attorneys for Plaintiff Federal Trade
Commission                                  Attorneys for Defendant Post Holdings, Inc.
                                            /s/ Raymond A. Jacobsen, Jr.
                                            Raymond A. Jacobsen, Jr.
                                            McDermott Will & Emery LLP
                                            The McDermott Building
                                            500 North Capitol Street, NW
                                            Washington, DC 20001-1531
                                            rayjacobsen@mwe.com

                                            Attorney for Defendant TreeHouse Foods, Inc




                                        2
          Case 1:19-cv-03836-RJL Document 27 Filed 01/13/20 Page 3 of 4




                                 CERTIFICATE OF SERVICE

I hereby certify that on January 13, 2020, pursuant to Local Civil Rule 5.4, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system and that a copy was served

to counsel of record automatically via ECF.



                                                /s/ Jennifer Milici
                                                Jennifer Milici, Esq.
                                                Attorney for Plaintiff Federal Trade Commission




                                                 3
         Case 1:19-cv-03836-RJL Document 27 Filed 01/13/20 Page 4 of 4




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



FEDERAL TRADE COMMISSION

                             Plaintiff,
                v.                                  Civil Action No. 19-3836 (RJL)

POST HOLDINGS, INC. and
TREEHOUSE FOODS, INC.,

                             Defendants.



                     [PROPOSED] ORDER DISMISSING COMPLAINT

       This matter comes before the Court on Plaintiff’s and Defendants’ Joint Motion for Order

Dismissing Complaint. Having considered the motion, it is hereby

       ORDERED, that the Joint Motion for Order Dismissing Complaint is GRANTED and

that the complaint is DISMISSED WITHOUT PREJUDICE. Each party to bear its own costs.

SO ORDERED, this _________ day of January, 2020.


                                                   Richard J. Leon
                                                   United States District Judge




                                              4
